Citation Nr: 0724262	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
April 1970 and from November 1990 to June 1991.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a Travel Board 
hearing in December 2003. 

In a statement dated in August 2004, the veteran has also 
appears to have raised a claim for a temporary total rating 
for both hospitalization and convalescence pursuant to both 
38 C.F.R. §§ 4.29-4.30 (2006).  This matter is referred to 
the RO for its consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, as to the increased initial rating claim on appeal, 
the RO, by way of a new Veterans Claims Assistance Act of 
2000 (VCAA) letter, must notify the veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
increased rating claim, of what information or evidence the 
veteran should provide, and of what information or evidence 
VA will attempt to obtain on his behalf.  The notice should 
also ask the veteran to provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103(a) (2002); 38 C.F.R. § 3.59 (2006).  This notice must 
also comply with the recent decision of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and with all legal precedent.  

Second, the veteran's original claim of service connection 
for a back disability was received in March 2002.  The RO 
granted service connection per the December 2002 rating 
decision on appeal, and assigned a 10 percent rating for a 
lumbosacral strain under Diagnostic Code 5295, 38 C.F.R. 
§ 4.71a (2001).  

During the course of the claim, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.    

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the September 26, 2003 
amendments can only be applied after that date.  Prior to 
September 26, 2003, the veteran's lumbar spine disability 
must be assessed by the previous regulations.  

In this regard, as the rating decision and statement of the 
case (SOC) both preceded the effective date of the regulation 
change (September 26, 2003), there is no indication the RO 
actually considered the latter September 2003 amendments when 
evaluating the veteran's lumbar spine disability.  Therefore, 
the Board cannot consider the September 2003 amendments as 
such consideration may be prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  A remand 
is required for the RO to consider the September 2003 
amendments.  

Third, the most recent SOC was issued in August 2003.  
Additional evidence has been associated with the claims file 
since that SOC was issued, specifically VA treatment records 
and a VA spine examination pertinent to the veteran's claim 
on appeal.  In the absence of a more current supplemental 
statement of the case (SSOC), the record does not demonstrate 
that such additional evidence has first been considered by 
the Agency of Original Jurisdiction (AOJ).  Pursuant to 38 
C.F.R. § 20.1304, pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a SSOC prior 
to a Board decision unless there has been a waiver of such 
referral.  No such waiver is of record.  As such, a remand is 
warranted.

The Board also believes that in light of the veteran's 
contentions a more comprehensive evaluation of the back 
disorder should be undertaken. 

Finally, in the June 2007 Appellant's Brief, the veteran's 
representative requested that the Board grant a separate 
rating for the veteran's cervical spine condition.  The Board 
has reviewed the December 2002 rating decision that 
originally granted service connection in this case.  

Although this rating decision is somewhat unclear, it appears 
that the veteran was ultimately granted service connection 
for a lumbar strain injury that occurred during service in 
April 1991.  In addition, the veteran himself indicated to 
the April 2006 VA examiner that he was service-connected for 
his lumbar spine disability.  

Consequently, the RO has not fully adjudicated any cervical 
spine issue and the Board may not unilaterally take 
jurisdiction of any additional claim.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.   Either the 
veteran or his representative should clarify whether the 
veteran wishes to pursue a separate claim of service 
connection for a cervical spine condition. 
      
Accordingly, the case is REMANDED for the following action:

1.	The RO, by way of a new VCAA letter, 
must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the increased initial 
rating claim, of what information or 
evidence the veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice should also ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with the recent decision of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and with all legal precedent.

2.	The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected low back strain.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional 
limitation, if any, caused by the 
veteran's service-connected low back 
strain.  The examiner is requested to 
distinguish between the veteran's 
service-connected low back strain, any 
nonservice-connected back disability 
found to be present, and his complaints 
which are not supported by this medical 
evaluation and the medical evidence of 
record.  If the examiner is unable to 
make such distinctions, he or she should 
so indicate.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What are the manifestations of the 
service-connected low back strain?  Any 
muscle spasms on extreme forward bending 
or loss of lateral spine motion should be 
identified.   

(b)  The veteran has complaints of pain which 
he attributes to his service-connected low 
back strain.  The examiner is requested to 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the low back strain.

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of his 
service-connected low back strain?  If so, 
the examiner should comment of the severity 
of his incoordination and the effects his 
incoordination has on his ability to 
function.

3.	After considering the additional 
evidence that has been associated with 
the claims folder since the August 2003 
SOC, the RO should readjudicate the 
increased rating issue on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.  The 
SSOC itself should include a copy of the 
September 2003 amendments to the rating 
criteria for the spine.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


